EXHIBIT 10.15

LIMITED PAYMENT GUARANTY

Project Commonly Known as

“The Landing at Tradition”




THIS PAYMENT GUARANTY (“Guaranty”) made as of June 10, 2010, by INLAND
DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation (“Guarantor”), to
and for the benefit of KEYBANK NATIONAL ASSOCIATION, a national banking
association, its successors and assigns (“Lender”).




R E C I T A L S

A.

On or about the date hereof, INLAND DIVERSIFIED PORT ST LUCIE LANDING, L.L.C., a
Delaware limited liability company (“Borrower”) and Lender entered into that
certain Loan Agreement (“Loan Agreement”) whereby Lender agreed to make a
secured loan (the “Loan”) available to Borrower in the original principal sum of
Forty One Million and No/100 Dollars ($41,000,000.00), to finance the
acquisition of The Landing at Tradition (the “Project”).  Capitalized terms used
and not otherwise defined herein shall have the meanings given to them in the
Loan Agreement.

B.

In connection with the Loan, Borrower has executed and delivered a Promissory
Note (the “Note”) in favor of Lender of even date herewith in the amount of the
Loan, payment of which is secured by (i) a Mortgage, Assignment of Rents,
Security Agreement and Fixture Filing made by Borrower in favor of Lender on the
Project and (ii) the other Loan Documents.

C.

Guarantor will derive material financial benefit from the Loan evidenced and
secured by the Note, the Mortgage and the other Loan Documents.

D.

Lender has relied on the statements and agreements contained herein in agreeing
to make the Loan.  The execution and delivery of this Guaranty by Guarantor is a
condition precedent to the making of the Loan by Lender.




AGREEMENTS

NOW, THEREFORE, intending to be legally bound, Guarantor, in consideration of
the matters described in the foregoing Recitals, which Recitals are incorporated
herein and made a part hereof, and for other good and valuable consideration the
receipt and sufficiency of which are acknowledged, hereby covenants and agrees
for the benefit of Lender and its respective successors, indorsees, transferees,
participants and assigns as follows:

1.

Guarantor absolutely, unconditionally and irrevocably guarantees:

(a)

the full and prompt payment of fifty percent (50%) of the outstanding principal
balance and one hundred percent (100%) of all interest on the Note when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, and the full and prompt payment of all sums which may now be or may
hereafter become due





1







and owing under the Note, the Loan Agreement and the other Loan Documents,
including but not limited to Lender’s costs and expenses;

(b)

the prompt, full and complete performance of all of Borrower’s obligations under
each and every covenant contained in the Loan Documents; and

(c)

the full and prompt payment of any Enforcement Costs (as hereinafter defined in
Section 7 hereof).

All amounts due, debts, liabilities and payment obligations described in
subsections (a) and (b) of this Section 1 shall be hereinafter collectively
referred to as the “Indebtedness.”  

2.

In the event of any default by Borrower in the payment of the Indebtedness,
after the expiration of any applicable cure or grace period, Guarantor agrees,
on demand by Lender or the holder of the Note, to pay the Indebtedness
regardless of any defense, right of set-off or claims which Borrower or
Guarantor may have against Lender or the holder of the Note.

All of the remedies set forth herein and/or provided for in any of the Loan
Documents or at law or equity shall be equally available to Lender, and the
choice by Lender of one such alternative over another shall not be subject to
question or challenge by Guarantor or any other person, nor shall any such
choice be asserted as a defense, setoff, or failure to mitigate damages in any
action, proceeding, or counteraction by Lender to recover or seeking any other
remedy under this Guaranty, nor shall such choice preclude Lender from
subsequently electing to exercise a different remedy.  The parties have agreed
to the alternative remedies provided herein in part because they recognize that
the choice of remedies in the event of a default hereunder will necessarily be
and should properly be a matter of good faith business judgment, which the
passage of time and events may or may not prove to have been the best choice to
maximize recovery by Lender at the lowest cost to Borrower and/or Guarantor.  It
is the intention of the parties that such good faith choice by Lender be given
conclusive effect regardless of such subsequent developments.

3.

Guarantor does hereby (a) waive notice of acceptance of this Guaranty by Lender
and any and all notices and demands of every kind which may be required to be
given by any statute, rule or law, (b) agree to refrain from asserting, until
after repayment in full of the Loan, any defense, right of set-off or other
claim which Guarantor may have against Borrower (c) waive any defense, right of
set-off or other claim which Guarantor or Borrower may have against Lender, or
the holder of the Note, (d) waive any and all rights Guarantor may have under
any anti-deficiency statute or other similar protections, (e) waive presentment
for payment, demand for payment, notice of nonpayment or dishonor, protest and
notice of protest, diligence in collection and any and all formalities which
otherwise might be legally required to charge Guarantor with liability, and
(f) waive any failure by Lender to inform Guarantor of any facts Lender may now
or hereafter know about Borrower, the Project, the Loan, or the transactions
contemplated by the Loan Agreement, it being understood and agreed that Lender
has no duty so to inform and that Guarantor is fully responsible for being and
remaining informed by Borrower of all circumstances bearing on the risk of
nonperformance of Borrower’s obligations.  Credit may be granted or continued
from time to time by Lender to Borrower without notice to or authorization from
Guarantor, regardless of the financial or other condition of Borrower at the
time of any such grant or continuation.  Lender shall have no obligation to
disclose or discuss





- 2 -










with Guarantor its assessment of the financial condition of Borrower.  Guarantor
acknowledges that no representations of any kind whatsoever have been made by
Lender.  No modification or waiver of any of the provisions of this Guaranty
shall be binding upon Lender except as expressly set forth in a writing duly
signed and delivered by Lender.

4.

Guarantor further agrees that Guarantor’s liability as guarantor shall in not be
impaired or affected by any renewals or extensions which may be made from time
to time, with or without the knowledge or consent of Guarantor of the time for
payment of interest or principal under the Note or by any forbearance or delay
in collecting interest or principal under the Note, or by any waiver by Lender
under the Loan Agreement, Mortgage or any other Loan Documents, or by Lender’s
failure or election not to pursue any other remedies it may have against
Borrower or Guarantor, or by any change or modification in the Note, Loan
Agreement, Mortgage or any other Loan Document, or by the acceptance by Lender
of any additional security or any increase, substitution or change therein, or
by the release by Lender of any security or any withdrawal thereof or decrease
therein, or by the application of payments received from any source to the
payment of any obligation other than the Indebtedness even though Lender might
lawfully have elected to apply such payments to any part or all of the
Indebtedness, it being the intent hereof that, subject to Lender’s compliance
with the terms of this Guaranty, Guarantor shall remain liable for the payment
of the Indebtedness, until the Indebtedness has been paid in full,
notwithstanding any act or thing which might otherwise operate as a legal or
equitable discharge of a surety.  Guarantor further understands and agrees that
Lender may at any time enter into agreements with Borrower to amend and modify
the Note, Loan Agreement, Mortgage or other Loan Documents, and may waive or
release any provision or provisions of the Note, Loan Agreement, Mortgage and
other Loan Documents or any thereof, and, with reference to such instruments,
may make and enter into any such agreement or agreements as Lender and Borrower
may deem proper and desirable, without in any manner impairing or affecting this
Guaranty or any of Lender’s rights hereunder or Guarantor’s obligations
hereunder.

5.

This is an absolute, present and continuing guaranty of payment and not of
collection.  Guarantor agrees that this Guaranty may be enforced by Lender
without the necessity at any time of resorting to or exhausting any other
security or collateral given in connection herewith or with the Note, Loan
Agreement, Mortgage or any of the other Loan Documents through foreclosure or
sale proceedings, as the case may be, under the Mortgage or otherwise, or
resorting to any other guaranties, and Guarantor hereby waives any right to
require Lender to join Borrower in any action brought hereunder or to commence
any action against or obtain any judgment against Borrower or to pursue any
other remedy or enforce any other right.  Guarantor further agrees that nothing
contained herein or otherwise shall prevent Lender from pursuing concurrently or
successively all rights and remedies available to it at law and/or in equity or
under the Note, Loan Agreement, Mortgage or any other Loan Documents, and the
exercise of any of its rights or the completion of any of its remedies shall not
constitute a discharge of Guarantor’s obligations hereunder, it being the
purpose and intent of Guarantor that the obligations of Guarantor hereunder
shall be absolute, independent and unconditional under any and all circumstances
whatsoever.  None of Guarantor’s obligations under this Guaranty or any remedy
for the enforcement thereof shall be impaired, modified, changed or released in
any manner whatsoever by any impairment, modification, change, release or
limitation of the liability of Borrower under the Note, Loan Agreement, Mortgage
or other Loan Documents or by reason of the bankruptcy of Borrower or by reason
of any creditor or bankruptcy proceeding instituted





- 3 -










by or against Borrower.  This Guaranty shall continue to be effective or be
reinstated (as the case may be) if at any time payment of all or any part of any
sum payable pursuant to the Note, Loan Agreement, Mortgage or any other Loan
Document is rescinded or otherwise required to be returned by Lender upon the
insolvency, bankruptcy, dissolution, liquidation, or reorganization of Borrower,
or upon or as a result of the appointment of a receiver, intervenor, custodian
or conservator of or trustee or similar officer for, Borrower or any substantial
part of its property, or otherwise, all as though such payment to Lender had not
been made, regardless of whether Lender contested the order requiring the return
of such payment.  In the event of the foreclosure of the Mortgage and of a
deficiency, Guarantor hereby promises and agrees forthwith to pay the amount of
such deficiency notwithstanding the fact that recovery of said deficiency
against Borrower would not be allowed by applicable law; however, the foregoing
shall not be deemed to require that Lender institute foreclosure proceedings or
otherwise resort to or exhaust any other collateral or security prior to or
concurrently with enforcing this Guaranty.

6.

In the event Lender or any holder of the Note shall assign the Note to any
Lender or other entity to secure a loan from such Lender or other entity to
Lender or such holder for an amount not in excess of the amount which will be
due, from time to time, from Borrower to Lender under the Note with interest not
in excess of the rate of interest which is payable by Borrower to Lender under
the Note, Guarantor will accord full recognition thereto and agree that all
rights and remedies of Lender or such holder hereunder shall be enforceable
against Guarantor by such Lender or other entity with the same force and effect
and to the same extent as would have been enforceable by Lender or such holder
but for such assignment; provided, however, that unless Lender shall otherwise
consent in writing, Lender shall have an unimpaired right, prior and superior to
that of its assignee or transferee, to enforce this Guaranty for Lender’s
benefit to the extent any portion of the Indebtedness or any interest therein is
not assigned or transferred.

7.

If:  (a) this Guaranty is placed in the hands of an attorney for collection or
is collected through any legal proceeding; (b) an attorney is retained to
represent Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty; (c) an attorney is retained to provide advice or other representation
with respect to this Guaranty; or (d) an attorney is retained to represent
Lender in any proceedings whatsoever in connection with this Guaranty and Lender
prevails in any such proceedings, then Guarantor shall pay to Lender upon demand
all attorney’s fees, costs and expenses incurred in connection therewith (all of
which are referred to herein as “Enforcement Costs”), in addition to all other
amounts due hereunder, regardless of whether all or a portion of such
Enforcement Costs are incurred in a single proceeding brought to enforce this
Guaranty as well as the other Loan Documents.

8.

The parties hereto intend and believe that each provision in this Guaranty
comports with all applicable local, state and federal laws and judicial
decisions.  However, if any provision or provisions, or if any portion of any
provision or provisions, in this Guaranty is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Guaranty to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Guaranty shall be construed as if such illegal,
invalid,





- 4 -










unlawful, void or unenforceable portion, provision or provisions were not
contained therein, and that the rights, obligations and interest of Lender or
the holder of the Note under the remainder of this Guaranty shall continue in
full force and effect.  

9.

TO THE GREATEST EXTENT PERMITTED BY LAW, GUARANTOR HEREBY WAIVES ANY AND ALL
RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY LENDER.  WITH RESPECT TO ANY SUIT,
ACTION OR PROCEEDINGS RELATING TO THIS GUARANTY (EACH, A “PROCEEDING”), LENDER
AND GUARANTOR IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS HAVING JURISDICTION IN THE ST. LUCIE COUNTY, FLORIDA
AND THE STATE OF FLORIDA, AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY
TIME TO THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES
ANY CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND
FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT SUCH
COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY.  NOTHING IN THIS GUARANTY
SHALL PRECLUDE LENDER FROM BRINGING A PROCEEDING IN ANY OTHER JURISDICTION NOR
WILL THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE
BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION.  LENDER AND GUARANTOR
FURTHER AGREE AND CONSENT THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS
PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY PROCEEDING IN
ANY FLORIDA STATE OR UNITED STATES COURT SITTING IN ST. LUCIE COUNTY, FLORIDA
AND MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
DIRECTED TO THE APPLICABLE PARTY AT THE ADDRESS INDICATED BELOW, AND SERVICE SO
MADE SHALL BE COMPLETE UPON RECEIPT; EXCEPT THAT IF SUCH PARTY SHALL REFUSE TO
ACCEPT DELIVERY, SERVICE SHALL BE DEEMED COMPLETE FIVE (5) DAYS AFTER THE SAME
SHALL HAVE BEEN SO MAILED.

10.

Any indebtedness of Borrower to Guarantor now or hereafter existing is hereby
subordinated to the payment of the Indebtedness.  Guarantor agrees that, until
the entire Indebtedness has been paid in full, Guarantor will not seek, accept,
or retain for its own account, any payment from Borrower on account of such
subordinated debt.  Any payments to Guarantor on account of such subordinated
debt shall be collected and received by Guarantor in trust for Lender and shall
be paid over to Lender on account of the Indebtedness without impairing or
releasing the obligations of Guarantor hereunder.

11.

Any amounts received by Lender from any source on account of the Loan may be
utilized by Lender for the payment of the Indebtedness and any other obligations
of Borrower to Lender in such order as Lender may from time to time elect.
 Additionally, if the indebtedness guaranteed hereby is less than the full
indebtedness evidenced by the Note, all rents, proceeds and avails of the
Project, including proceeds of realization of Lender’s collateral, shall be
deemed applied on the indebtedness of Borrower to Lender that is not guaranteed
by Guarantor until such unguaranteed  indebtedness of Borrower to Lender has
been fully repaid before being applied upon the indebtedness guaranteed by
Guarantor.





- 5 -










12.

GUARANTOR AND LENDER (BY ITS ACCEPTANCE HEREOF) HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY
SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

13.

Any notice, demand, request or other communication which any party hereto may be
required or may desire to give hereunder shall be in writing and shall be deemed
to have been properly given (a) if hand delivered, when delivered; (b) if mailed
by United States Certified Mail (postage prepaid, return receipt requested),
three Business Days after mailing (c) if by Federal Express or other reliable
overnight courier service, on the next Business Day after delivered to such
courier service or (d) if by telecopier on the day of transmission so long as
copy is sent on the same day by overnight courier as set forth below:

Guarantor:

Inland Diversified Real Estate Trust, Inc.

Attention:  President

2901 Butterfield Road

Oak Brook, Illinois 60523

Phone: (561) 392- 2150

Facsimile: (561) 392-5091




With a copy to:

Inland Diversified Real Estate Trust, Inc.

Attention:  General Counsel

2901 Butterfield Road

Oak Brook, Illinois 60523

Phone: (561) 392- 2150

Facsimile: (561) 392-5091




Lender:

KeyBank Real Estate Capital

Institutional Group

Attn:  Kevin Murray

1200 Abernathy Road NE, Suite 1550

Atlanta, Georgia  30328

Mail Code:  GA-03-40-0900

Phone:  770-510-2168

Facsimile:  770-510-2195







With a copy to:

Arnstein & Lehr LLP

Attn:  Michael B. Denberg, Esq.

200 S. Biscayne Boulevard, Suite 3600

Miami, Florida 33131

Phone:  305-428-4522

Facsimile: 305-374-4744





- 6 -










or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.




14.

In order to induce Lender to make the Loan, Guarantor makes the following
representations and warranties to Lender set forth in this Section.  Guarantor
acknowledges that but for the truth and accuracy of the matters covered by the
following representations and warranties, Lender would not have agreed to make
the Loan.

(a)

Guarantor is duly formed, validly existing, and in good standing in its state of
organization and has qualified to do business and is in good standing in any
state in which it is necessary in the conduct of its business.

(b)

Guarantor maintains an office at the address set forth for such party in
Section 13.

(c)

Any and all balance sheets, net worth statements, and other financial data with
respect to Guarantor which have heretofore been given to Lender by or on behalf
of Guarantor fairly and accurately present the financial condition of Guarantor
as of the respective dates thereof.

(d)

The execution, delivery, and performance by Guarantor of this Guaranty does not
and will not contravene or conflict with (i) any Laws, order, rule, regulation,
writ, injunction or decree now in effect of any Government Authority, or court
having jurisdiction over Guarantor, (ii) any contractual restriction binding on
or affecting Guarantor or Guarantor’s property or assets which may adversely
affect Guarantor’s ability to fulfill its obligations under this Guaranty, (iii)
the instruments creating any trust holding title to any assets included in
Guarantor’s financial statements, or (iv) the organizational or other documents
of Guarantor.

(e)

This Guaranty creates legal, valid, and binding obligations of Guarantor
enforceable in accordance with its terms.

(f)

Except as disclosed in writing to Lender, there is no action, proceeding, or
investigation pending or, to the knowledge of Guarantor, threatened or affecting
Guarantor, which may adversely affect Guarantor’s ability to fulfill his
obligations under this Guaranty.  There are no judgments or orders for the
payment of money rendered against Guarantor for an amount in excess of $100,000
which have been undischarged for a period of ten (10) or more consecutive days
and the enforcement of which is not stayed by reason of a pending appeal or
otherwise.  Guarantor is not in default under any agreements which may adversely
affect Guarantor’s ability to fulfill its obligations under this Guaranty.

(g)

All statements set forth in the Recitals are true and correct.

All of the foregoing representations and warranties shall be deemed remade on
the date of the first disbursement of Loan proceeds, on the date of each advance
of Loan proceeds, and upon any extension of the Loan pursuant to the Loan
Agreement.  Guarantor hereby agrees to indemnify and hold Lender free and
harmless from and against all loss, cost, liability, damage,





- 7 -










and expense, including attorney’s fees and costs, which Lender may sustain by
reason of the inaccuracy or breach of any of the foregoing representations and
warranties as of the date the foregoing representations and warranties are made
and are remade.

15.

Guarantor shall deliver or cause to be delivered to Lender all of the Guarantor
financial statements to be delivered in accordance with the terms of the Loan
Agreement.

16.

This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of Guarantor and shall not be discharged
in whole or in part by the death of Guarantor.  If more than one party executes
this Guaranty, the liability of all such parties shall be joint and several.

17.

THIS GUARANTY, THE NOTE, AND ALL OTHER INSTRUMENTS EVIDENCING AND SECURING THE
LOAN SECURED HEREBY WERE NEGOTIATED IN THE STATE OF FLORIDA, AND DELIVERED BY
GUARANTOR OR BORROWER, AS APPLICABLE, AND ACCEPTED BY LENDER IN THE STATE OF
FLORIDA, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND THE UNDERLYING TRANSACTIONS EMBODIED HEREBY.  IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITATION, MATTERS OF CONSTRUCTION OF THE IMPROVEMENTS AND
PERFORMANCE OF THIS GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER, THIS
GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF FLORIDA APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN
SUCH STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

18.

Lender shall be entitled to honor any request for Loan proceeds made by Borrower
and shall have no obligation to see to the proper disposition of such advances.
 Guarantor agrees that his obligations hereunder shall not be released or
affected by reason of any improper disposition by Borrower of such Loan
proceeds.

19.

This Guaranty may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same instrument.




[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]








- 8 -










IN WITNESS WHEREOF, Guarantor has delivered this Guaranty in the State of
Florida  as of the date first written above.

“GUARANTOR”:

INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation




By:

/s/ Barry L. Lazarus

Name:

Barry L. Lazarus

Title:

President





9





